Citation Nr: 0618179	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-24 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for eligibility for Dependents' Educational 
Assistance (DEA) under 38 U.S.C. chapter 35.  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from October 1964 to February 
1984 with service in the Republic of Vietnam.  The veteran 
died in February 2000.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Based on a letter dated August 
2005, the appellant's attorney no longer represents her in 
this claim. 


FINDINGS OF FACT

1.  Evidence received since the June 2000 rating decision is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death.  

2.  Evidence received since the June 2000 rating decision is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim for eligibility for DEA.  


CONCLUSIONS OF LAW

1.  The June 2000 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).   

2.  No new and material evidence has been received since the 
June 2000 rating decision to reopen a claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

3.  No new and material evidence has been received since the 
June 2000 rating decision to reopen a claim for DEA under 38 
U.S.C. chapter 35.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2000, the RO denied the appellant's claims for 
service connection for the cause of the veteran's death and 
DEA.  The appellant did not appeal the decision.  Therefore, 
the June 2000 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d) (2005); 38 C.F.R. 
§ 20.200, 20.302, 20.1103 (2005).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the June 2000 denial of service 
connection for the veteran's death and DEA consists of the 
following: duplicates of the veteran's death certificate, 
duplicates of the veteran's DD214, duplicates of the 
veteran's Air Force discharge document, duplicates of the 
veteran's marriage certificate, duplicates of the veteran's 
birth certificate, a "transcript of permanent family 
register" of the appellant's birth in Japan, a photocopy of 
the appellant's United States Uniformed Services ID, a 
duplicate of a July 1981 service medical record pertaining to 
the veteran's heart, VA treatment records from April 1998 to 
June 1999, August 1999 VA Medical Center (VAMC) prosthetics 
records, private treatment records for the veteran's diabetes 
from November 1999 to February 2000, February 2000 SSA 
records indicating a change in the appellant's benefit award 
amount due to death of her spouse, February 2000 financial 
records from the Defense Finance and Accounting Service 
(DFAS), an August 2002 letter from E. G., the appellant's 
care taker, December 2003 and April 2004 letters from E. G. 
signing "for" the appellant, a June 2004 aid and attendance 
examination of the appellant, and a January 2005 letter 
signed by the appellant.  

With the exception of death certificate, DD214, Air Force 
discharge document, marriage certificate, birth certificate, 
and service medical records, all the evidence listed above is 
new, in that it has not been submitted to VA before.  The 
transcript of the family register, copy of the appellant's 
photo ID, February 2000 SSA records, DFAS records, the three 
letters from E. G., and the aid and attendance examination, 
are not material because they do not pertain to the issues on 
appeal.  

With regards to the VA treatment records, private medical 
records, and January 2005 letter from the appellant, the 
Board finds that the evidence is not new and material because 
it does not does not relate to an unestablished fact 
necessary to substantiate the claims.  38 C.F.R. § 3.156(a).  
Specifically, none of the evidence received indicates that 
the veteran's death was caused by any disability incurred or 
aggravated during his military service from October 1964 to 
February 1984.  The medical records pertain to the veteran's 
diabetes, whereas the cause of death listed on his death 
certificate is "possible M.I." (myocardial infarction).  
The records do not provide any evidence whatsoever that the 
veteran's diabetes caused or contributed to his death.  The 
veteran had no service connected disabilities, and he never 
filed a claim for service connection for diabetes.  

In her January 2005 letter, the appellant stated that she 
intended to file a claim for the veteran's heart condition 
and discussed the duplicate of the veteran's service medical 
records from July 1981.  Such a statement is not new and 
material evidence regarding this claim. 

If the evidence is not material to the appellant's claim for 
service connection for the cause of the veteran's death, it 
cannot be material to the claim for DEA because DEA is 
available to a surviving spouse of a veteran who, either died 
of a service-connected disability or died while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.  The 
veteran's death is not service-connected and he had no 
service connected disabilities.  

Accordingly, the Board finds no new and material evidence to 
reopen the claims for service connection the cause of the 
veteran's death and DEA.  The claims are not reopened.  
38 U.S.C.A. § 5108.  Since the claim for service connection 
for the cause of the veteran's death is not reopened, 
eligibility for DEA cannot be found.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2002, as well as information provided in the 
May 2004 Statement of the Case (SOC), the RO advised the 
appellant of the evidence needed to substantiate her claim 
and explained what evidence VA was obligated to obtain or to 
assist the appellant in obtaining and what information or 
evidence the appellant was responsible for providing.  In 
addition, the May 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in 
October 2002, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the appellant to provide any 
evidence in her possession that pertains to the claim.  Id. 
at 120-21.  However, the Board is satisfied that the October 
2002 VCAA notice and the May 2004 SOC otherwise fully 
notified the appellant of the need to give VA any evidence 
pertaining to her claim, such that there is no prejudice to 
the appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, the appellant has not made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice.  

The Board notes that the appellant was not informed that a 
disability rating and effective date would be assigned if her 
claim was granted.  However, since the appellant's claims for 
service connection for the cause of the veteran's death and 
DEA are not being reopened, no disability rating or effective 
date will be assigned.  Therefore there can be no possibility 
of any prejudice to the appellant.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board observes that the October 2002 VCAA notice letter 
informed the appellant of what constituted new and material 
evidence.  The appellant was informed that new evidence must 
be evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  She was informed that material evidence 
must bear directly and substantially upon the issue for 
consideration.  Therefore, there is no prejudice to the 
appellant.  Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
private medical records.  The appellant provided VA with SSA 
records and DFAS records  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

As no new and material evidence has been received, the claim 
for service connection for the cause of the veteran's death 
is not reopened.  The appeal is denied.  

As no new and material evidence has been received, the claim 
for DEA is not reopened.  The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


